DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

International Search Report
There is no International Search Report corresponding to the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2 and 13 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by JP-60-119593A to ASAHI SCREEN PROCESS [ASAHN], hereinafter ASAHI (machine translation used for citations).
Claims 1 and 2: ASAHI discloses and claims a paper made from a water-soluble material and comprising letters, patterns or pictures printed thereon using a water-insoluble ink (reads on water-resistant ink).  The paper is dissolved in water, thus is water-soluble and is a dissolving paper substrate (Abs, Claim 1, Description, 1st page, bottom half; p 2, top).
Claim 13: ASAHI discloses that the water-soluble paper is formed of at least wood pulp and carboxy methyl cellulose, or CMC (Abs, Claim 1, Description, 1st page, bottom half).

Claims 3-8, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over ASAHI.
Claims 3 and 10: The disclosure of ASAHI is used as above.  ASAHI does not disclose a water-insoluble offset printing ink.  ASAHI does disclose that the letters, patterns or pictures can be printed on the paper by a printing machine (Description, 2nd page, middle).  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select and use any water-insoluble ink usable in a printing machine, with a reasonable expectation of obtaining a suitable dissolving paper having ink printed thereon.
Claims 4-5 and 11-12: ASAHI discloses that a picture comprising the ink can be pulled out or cut out of the paper and used as a toy (Description, 2nd page, bottom).  The shape of the substrate is considered to be a design feature having no mechanical function and within the capability of one of ordinary skill in the art to select.  The courts have held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.).  It would have been obvious to one of ordinary skill in the art to form the dissolving substrate in the claimed shapes absent evidence of unexpected results.
Claim 6: ASAHI discloses that the water-soluble paper is formed of at least wood pulp and carboxy methyl cellulose, or CMC (Abs, Claim 1, Description, 1st page, bottom half).
Claims 7-8 and 14-15: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
In this case, the general composition of the dissolving substrate have been set forth as noted with respect to Claims 6 and 13.  It would have been obvious to one of ordinary skill in the art to determine the optimum combination of components of the dissolving substrate to obtain the desired dissolving properties,

Claims 3, 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ASAHI.in view of Pennaz et al (US 5431721).
The disclosure of ASAHI is used as above.  ASAHI does not disclose the composition of the water-insoluble ink.  However, Pennaz et al teaches that traditional inks and ink varnishes se petroleum distillates as solvents, which present problems due to their emission of volatile organic components (VOCs) and has resulted in significant restrictions being placed on their use by OSHA and the EPA.  Another problem is that petroleum distillates are non-renewable resources (col 2, lines 27-41).  Pennaz et al discloses substantially insoluble ink compositions and varnishes in which petroleum solvents have been substantially reduced or eliminated and/or that provide desirable ink properties (col 3, lines 35-42).  The inventive inks are substantially water-insoluble in their printing and printed form and are useful in offset printing lithography and other printing processes (Abs; col 1, lines 30-34; col 3, lines 51-57; col 6, lines 60-64).
Pennaz et al discloses an oleoresinous ink varnish composition comprising resins, oils and solvents (col 6, line 64 to col 7, line 2).  The composition preferably comprises a two resin component system comprising a hard resin and a liquid resin (col 7, lines 15-21).  Hard resins include phenolics and rosin modified phenolics (col 7, lines 30-35).  Soft resins include oils as known in the art (col 7, lines 64-68).  The oil and solvent portion of the inventive ink varnishes also comprises various oils common in ink formulations (col 9, lines 27-33).  Following a cooking cycle (col 10, lines 25-32), an ink composition is made by combining the ink varnish composition with a desired pigment and/or other additives (col 11, lines 33-55).
In an example, an ink (PROCESS BLACK) was made by combining an ink varnish comprising a phenolic resin and oils with carbon black, alkali blue (reads on a coloring pigment), wax and driers (col 16, lines 30-64, PROCESS BLACK example).  The ink thus produced was formed from carbon black, a coloring pigment, a phenolic resin, one or more oils and a wax. 
Absent convincing evidence of unexpected results, it would have been obvious to select and use an offset printing ink composition comprising the claimed components in the product of ASAHI in view of Pennaz et al as a suitable alternative to avoid the issues with using petroleum containing inks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748